EXHIBIT 10.1

 

LOAN AGREEMENT

 

Between

 

MISSISSIPPI BUSINESS FINANCE CORPORATION

 

And

 

KAZ USA, INC.

 

Dated as of March 1, 2013

 

Relating to

 

Mississippi Business Finance Corporation
Taxable Industrial Development Revenue Bonds, Series 2013
(Helen of Troy Olive Branch, MS Project)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.

Definitions

4

Section 1.2.

Accounting Terms

12

Section 1.3.

Rounding

12

Section 1.4.

Times of Day

12

Section 1.5.

Other Interpretive Provisions

12

 

 

 

ARTICLE II

 

REPRESENTATIONS

 

Section 2.1.

Representations of the Issuer

13

Section 2.2.

Representations of Company

13

Section 2.3.

Benefits Under the Act

16

Section 2.4.

Ad Valorem Tax Exemption

18

 

 

 

ARTICLE III

 

COMPLETION OF PROJECT; ISSUANCE OF BONDS

 

Section 3.1.

Completion of Project; Best Efforts

18

Section 3.2.

Issuance of Bonds

19

Section 3.3.

Loan; Disposition of Bond Proceeds

19

Section 3.4.

Requisition for Project Funds

19

Section 3.5.

Notices of Borrowing and Rate Requests

20

Section 3.6.

Certificate of Completion

20

Section 3.7.

Completion of Project if Bond Proceeds Insufficient; Surplus Proceeds

20

Section 3.8.

Default by Contractor

21

Section 3.9.

Investment of Project Fund

21

 

 

 

ARTICLE IV

 

SECURITY; LOAN PAYMENTS; OTHER OBLIGATIONS

 

Section 4.1.

Note

21

Section 4.2.

Loan Payments

21

Section 4.3.

Obligation to Make Payments Absolute

22

Section 4.4.

Sole Possession of Project by the Company

23

Section 4.5.

Maintenance of Project

23

Section 4.6.

Taxes and Assessments; Tax Indemnity

23

Section 4.7.

Operation of Project

23

 

i

--------------------------------------------------------------------------------


 

Section 4.8.

Payment of Expenses

23

Section 4.9.

Payments Continue Upon Destruction of Project

24

Section 4.10.

Payment of Administrative Fee

24

Section 4.11.

Release and Indemnification of the Issuer

24

Section 4.12.

Insurance

25

 

 

 

ARTICLE V

 

SPECIAL COVENANTS

 

Section 5.1.

No Warranty as to Suitability of Project by the Issuer

25

Section 5.2.

Continuation of Existence of Company

25

Section 5.3.

Covenant by the Company to Leave Project Free of Other Liens or Encumbrances

25

Section 5.4.

Loan Agreement to Cooperate

25

Section 5.5.

Qualification in Mississippi

26

Section 5.6.

Maintenance

26

Section 5.7.

Environmental Law Compliance

26

Section 5.8.

Maintenance of Books and Records; Inspection

26

 

 

 

ARTICLE VI

 

ASSIGNMENT, LEASE AND SALE OF PROJECT

 

Section 6.1.

Disposal of Project by Company

27

 

 

 

ARTICLE VII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 7.1.

Default

28

Section 7.2.

Remedies Upon Default

29

Section 7.3.

No Remedy Exclusive

29

Section 7.4.

Payment of Fees and Expenses

29

Section 7.5.

Effect of Waiver

29

 

 

 

ARTICLE VIII

 

PREPAYMENT OF LOAN

 

Section 8.1.

Obligations to Accelerate Loan Payments

30

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1.

Notices

30

Section 9.2.

Parties Interested

31

 

ii

--------------------------------------------------------------------------------


 

Section 9.3.

Amendment to Loan Agreement

32

Section 9.4.

Counterparts

32

Section 9.5.

Severability of Invalid Provisions

32

Section 9.6.

Governing Law

33

Section 9.7.

Tax Exemptions and Credits

33

Section 9.8.

No Oral Agreement

33

Section 9.9.

Termination

33

Section 9.10.

Purchaser Approval

33

 

 

 

EXHIBIT A

THE PROJECT SITE

 

EXHIBIT B

EQUIPMENT

 

EXHIBIT C

PROMISSORY NOTE

 

EXHIBIT D

BOND ADVANCE AND PAYMENT GRID

 

 

iii

--------------------------------------------------------------------------------


 

THIS LOAN AGREEMENT, dated as of March 1, 2013, between Mississippi Business
Finance Corporation (the “Issuer”), a public corporation of the State of
Mississippi (the “State”) and Kaz USA, Inc., a Massachusetts corporation (the
“Company”),

 

W I T N E S S E T H

 

WHEREAS, the Issuer is authorized by the provisions of Sections 57-10-401 et
seq., Mississippi Code of 1972, as amended and supplemented (the “Act”), to,
among other things, provide and finance economic development projects to
eligible companies in the State;

 

WHEREAS, the Issuer has determined that the Company is an “eligible company” and
a “business enterprise” as defined by the Act in need of assistance to
permanently finance the Cost of Construction (as hereinafter defined) of the
Project (as hereinafter defined);

 

WHEREAS, the Issuer is authorized pursuant to the Act to issue its revenue bonds
and to lend the proceeds thereof to enable eligible companies to borrow to
finance the Cost of Construction of the Project;

 

WHEREAS, the Company has requested the Issuer to issue its revenue bonds and to
lend the proceeds from the sale thereof to the Company to pay for or reimburse
the Company for the cost of a portion of the Cost of Construction of the
Project;

 

WHEREAS, the Issuer has, by due corporate action, authorized the issuance, from
time to time, of its Mississippi Business Finance Corporation Taxable Industrial
Development Revenue Bonds, Series 2013 (Helen of Troy Project) (the “Bonds”),
pursuant to the Act in the maximum aggregate principal amount of $38,000,000 in
order to loan the proceeds thereof to the Company (the “Loan”) to pay for or
reimburse the Company for the Cost of Construction of the Project, pursuant to a
contractual arrangement whereby the amount of Loan Payments (as hereinafter
defined) to be made to the Issuer by the Company shall be sufficient to pay the
principal of, premium, if any, and interest on such Bonds secured by such Loan
Payments as and when the same shall become due and payable; and

 

WHEREAS, the Bonds are to be issued pursuant to an Indenture (as hereinafter
defined) to provide monies for such Loan; and the Company will execute a Note
(as hereinafter defined) pursuant to the Indenture to evidence and secure its
obligations to repay said Loan.

 

NOW, THEREFORE, THIS AGREEMENT WITNESSETH:

 

That the parties hereto, intending to be legally bound hereby and in
consideration of the mutual covenants hereinafter contained, do hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.           Definitions.  The terms set forth below shall have the
following meanings in this Loan Agreement and in the Indenture, unless the
context clearly otherwise requires.  Except where the context otherwise
requires, words importing the singular number shall include

 

--------------------------------------------------------------------------------


 

the plural number and vice versa.  Capitalized terms used and not defined herein
shall have the meanings ascribed to them in the Indenture.

 

“Act” shall collectively mean the provisions of Sections 57-10-401 et seq.,
Mississippi Code of 1972, as amended and supplemented.

 

“Administration Expenses” shall mean the reasonable and necessary out-of-pocket
expenses incurred by the Issuer pursuant to this Loan Agreement or the
Indenture, including the Administrative Fee, and the compensation and reasonable
out-of-pocket expenses paid to or incurred by the Trustee or any Paying Agent
under the Indenture, including reasonable fees and out-of-pocket expenses of
outside counsel.

 

“Administrative Fee” shall mean the fee of the Issuer with respect to the Bonds
in the amount of $30,000 which fee is required to be paid by the Company to the
Issuer pursuant to this Loan Agreement.

 

“Applicable Law” shall mean (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State, “Applicable Law” shall also mean the
laws of the United States, including, without limitation in addition to the
foregoing, 12 USC Sections 85 and 86, and any other statute of the United States
now or at any time hereafter prescribing the maximum rates of interest on loans
and extensions of credit, and the laws of the State.

 

“Applicable Margin” shall have the meaning specified in the Indenture.

 

“Applicable Rate” shall have the meaning specified in the Indenture.

 

“Authorized Company Representative” shall mean any person or persons from time
to time designated to act on behalf of the Company by a written certificate,
signed on behalf of the Company by one of its Vice Presidents or other duly
authorized Person and its Secretary or its Treasurer or other duly authorized
Person and furnished to the Issuer and the Trustee, containing the specimen
signature of each such person.

 

“Base Rate” shall have the meaning specified in the Indenture.

 

“Base Rate Loan” shall have the meaning specified in the Indenture.

 

“Bond” or “Bonds” shall mean the $38,000,000 Mississippi Business Finance
Corporation Taxable Industrial Development Revenue Bonds, Series 2013, (Helen of
Troy Olive Branch, MS Project), dated the date of delivery thereof, and issued
under the Indenture and any Bonds thereafter authenticated and delivered in lieu
of or in substitution for such bonds, pursuant to the provisions of the
Indenture.

 

“Bond Counsel” shall mean Baker Donelson, Bearman, Caldwell & Berkowitz, PC,
Jackson, Mississippi, or an attorney-at-law or a firm of attorneys, designated
by the Issuer, of nationally recognized standing in matters pertaining to bonds
issued by states and their political

 

--------------------------------------------------------------------------------


 

subdivisions, duly admitted to the practice of law before the highest court of
any state of the United States.

 

“Bond Counsel’s Opinion” shall mean an opinion signed by Bond Counsel and
satisfactory to the Issuer, the Trustee, and the Purchaser.

 

“Bond Fund” shall mean the fund established pursuant to Section 6.1 of the
Indenture.

 

“Bondholder” or “holder of the Bonds” or “holder” shall mean the Registered
Owner(s) of any fully registered Bond.

 

“Bond Purchase Agreement” shall mean the Bond Purchase Agreement dated as of
March 19, 2013, among the Issuer, the Company and the Purchaser as amended or
supplemented from time to time.

 

“Bond Register” and “Bond Registrar” shall have the respective meanings
specified in Section 2.9 of the Indenture.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Purchaser’s Office is located and, if such day
relates to any Eurodollar Rate Loan, shall mean any such day on which dealings
in Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

 

“Closing Date” shall mean the first date all the conditions precedent in
Section 8 of the Bond Purchase Agreement are satisfied or waived.

 

“Company” shall mean Kaz USA, Inc., a Massachusetts corporation, or any person
or entity which is the surviving, resulting or transferee person in any merger,
consolidation or transfer of assets permitted under Section 5.2 of this Loan
Agreement and shall also mean, unless the context otherwise requires, any
assignee of this Loan Agreement as permitted by Section 6.1 of this Loan
Agreement.

 

“Completion Date” shall mean, with respect to the Bonds, the date of completion
of the Project, as that date shall be certified pursuant to Section 5.3 of the
Indenture.

 

“Construction” when used in connection with the Project, shall mean, without
limitation, the acquisition, construction, installation and equipping of the
Project.

 

“Cost”  or “Cost of Construction” shall mean the costs and allowances for the
Construction of the Project which are permitted under Sections 57-10-401 et seq.
of the Act and which include, but are not limited to, all capital costs of the
Project, including the following:

 

(a)           Obligations incurred for Equipment and labor and to contractors,
builders and materialmen in connection with the acquisition, construction, and
installation of an economic development project;

 

--------------------------------------------------------------------------------


 

(b)           the cost of acquiring land or rights in land and any cost
incidental thereto, including recording fees;

 

(c)           the cost of contract bonds and of insurance of all kinds that may
be required or necessary during the course of acquisition, construction, and
installation of an economic development project which is not paid by the
contractor or contractors or otherwise provided for;

 

(d)           all costs of architectural and engineering services, including
test borings, surveys, estimates, plans and specifications, preliminary
investigations, and supervision of construction, as well as for the performance
of all the duties required by or consequent upon the acquisition, construction,
and installation of an economic development project;

 

(e)           all costs which shall be required to be paid under the terms of
any contracts or contracts for the acquisition, construction, and installation
of an economic development project; and

 

(f)            all costs, expenses, and fees incurred in connection with the
issuance of bonds pursuant to Sections 57-10-401 through 57-10-445 of the Act.

 

“Debt” shall mean, as of any date of determination, all outstanding
(i) indebtedness for borrowed money or for the deferred purchase price of
property or services (other than trade accounts payable on customary terms in
the ordinary course of business), (ii) financial obligations evidenced by bonds,
debentures, notes or other similar instruments, (iii) financial obligations as
lessee under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases, and
(iv) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise assure a creditor against loss in respect of, indebtedness or
financial obligations of others of the kinds referred to in clauses (i) through
(iii) above.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default Rate” shall mean an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin, if any, applicable to a Base Rate Loan plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
“Default Rate” shall be an interest rate equal to the interest rate (including
any Applicable Margin) otherwise applicable to such Eurodollar Rate Loan plus 2%
per annum.

 

“Dollar” and “$” shall mean lawful money of the United States.

 

“Environmental Laws” shall mean any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including

 

--------------------------------------------------------------------------------


 

those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Equipment” shall mean all of the fixtures (including all leasehold
improvements), machinery, equipment, and all other items of tangible personal
property now owned or hereafter acquired by the Company, and located or to be
located on or affixed to the Project Site, together with all substitutions
therefore and all repairs, renewals, and replacements thereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“Eurodollar Rate” shall have the meaning specified in the Indenture.

 

“Eurodollar Rate Loan” shall have the meaning specified in the Indenture.

 

“Event(s) of Default” shall mean any Event(s) of Default specified in
Section 7.1 of this Loan Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Government Securities” shall mean bonds, notes and other evidences of
indebtedness of the United States or the State and any other security
unconditionally guaranteed as to the payment of principal and interest by the
United States or any agency thereof.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes, or other pollutants,
including petroleum or petroleum distillates, asbestos, or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“HOT - L.P.” shall mean Helen of Troy L.P., a Texas limited partnership.

 

“Indenture” shall mean the Indenture related to the Bonds dated as of March 1,
2013, between the Issuer and the Trustee, as the same may be amended and
supplemented from time to time.

 

“Interest Payment Date” shall have the meaning specified in the Indenture.

 

--------------------------------------------------------------------------------


 

“Interest Period” shall have the meaning specified in the Indenture.

 

“Investment” or “Invest” shall have the meaning specified in the Indenture.

 

“Issuer” shall mean the Mississippi Business Finance Corporation, constituting a
public body corporate and a political subdivision of the State, its successors
and assigns, and any public corporation resulting from or surviving any
consolidation or merger to which it or its successors may be a party.

 

“Laws” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority, or other security interest or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” or “Loans” shall mean the advances (one or more) provided by the Issuer
to the Company pursuant to the terms of the Loan Agreement from the proceeds of
the Bonds.

 

“Loan Agreement” shall mean this Loan Agreement as amended or supplemented from
time to time in accordance with the terms hereof.

 

“Loan Documents” shall mean this Loan Agreement, the Indenture, the Bond
Purchase Agreement, the Note, the Bond, the Assignment of the Loan Agreement,
and the Assignment of the Note, the Guaranty Agreement, and all other
agreements, documents, instruments, certificates and agreements executed and/or
delivered by the Company, in connection with this Loan Agreement, the Indenture,
the Bond Purchase Agreement, and the Guaranty Agreement.

 

“Loan Payments” shall mean the payments required to be made by the Company
pursuant to Section 4.2 hereof.

 

“Maturity Date” shall mean March 1, 2023, or such later date as the Company and
the Purchaser may otherwise agree and, to the extent required, as approved by
the Issuer.

 

“Note” shall mean the promissory note of the Company issued by the Company to
the Issuer in accordance with Section 4.1 hereof, the form of which is attached
hereto as Exhibit C.

 

“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the

 

--------------------------------------------------------------------------------


 

certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding” when used with reference to Bonds, shall mean, at any date as of
which the amount of Outstanding Bonds is to be determined, the aggregate of all
Bonds authorized, issued, authenticated and delivered under the Indenture
except:

 

(a)                                 Bonds canceled or surrendered to the Trustee
for cancellation pursuant to Section 2.12 of the Indenture prior to such date;
or

 

(b)                                 Bonds in lieu of or in substitution for
which other Bonds shall have been authenticated and delivered pursuant to the
Indenture unless proof satisfactory to the Trustee and the Company is presented
that any such Bond is held by a bona fide holder in due course.

 

In determining whether holders of a requisite aggregate principal amount of
Bonds Outstanding have concurred in any request, demand, authorization,
direction, notice, consent or waiver under the Indenture, Bonds which are owned
by the Company or the Issuer shall be disregarded and deemed not to be
Outstanding for the purpose of any such determination; provided, however, that
for the purpose of determining whether the Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Bonds which the Trustee knows to be so owned shall be so
disregarded.

 

“Paying Agent” shall mean the Person appointed in Section 11.22 of the Indenture
for the purposes set forth therein.

 

“Payment Date” shall mean an Interest Payment Date or a Principal Payment Date,
as the case may be.

 

“Permitted Encumbrances” shall mean and include:

 

(a)                                 any lien or charge incident to construction
or maintenance other than those then payable and filed of record unless such are
being contested by the Company in good faith and appropriate reserves are
maintained with respect thereto;

 

(b)                                 the lien of taxes and assessments which are
not delinquent;

 

(c)                                  the lien of taxes and assessments which are
delinquent but the validity of which is being contested as permitted by
Section 4.6 of this Loan Agreement;

 

(d)                                 any liens created under this Loan Agreement,
the Indenture, the Note, the Bonds, and the Guaranty Agreement;

 

--------------------------------------------------------------------------------


 

(e)                                  the rights of the Issuer and the Trustee
under this Loan Agreement, the Indenture and the Note;

 

(f)                                   any lien on the Project or any part
thereof created or that may be created pursuant to this Loan Agreement from the
Company to the Issuer, as assigned to the Trustee pursuant to the Indenture and;

 

(g)                                  such other encumbrances as the Purchaser
may approve in writing such approval not to be unreasonably withheld.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.

 

“Principal Payment Date” shall mean March 1 each year commencing on March 1,
2014, and ending on the Maturity Date.

 

“Project” shall mean the acquisition, construction, and installation of
machinery and Equipment constituting the warehousing and distribution
facilities, which meets the definition of “business enterprise” under
Section 57-10-205 and which meets the definition of “economic development
project” under Section 57-10-401 all to be located at the Project Site.

 

“Project Fund” shall mean the fund created under Section 5.1 of the Indenture.

 

“Project Site” shall mean the real property located in the State more
particularly described in Exhibit A attached to this Loan Agreement upon which
the Equipment will be located.

 

“Purchaser” shall mean Bank of America, N.A., a national banking association.

 

“Purchaser’s Office” shall mean, as to the Purchaser, the office or offices of
the Purchaser as the Purchaser may from time to time notify the Company.

 

“Redemption Price” shall mean the principal of and interest on the Bonds to be
redeemed at par, without penalty or premium, and all other amounts due and owing
in respect to the Bonds.

 

“Registered Owner(s)” shall mean the Person or Persons in whose name or names
the particular registered Bond or Bonds shall be registered on the Bond
Register.

 

“Revenues” shall mean all payments, receipts and invoices payable by the Company
to the Issuer under the Loan Agreement (except payment of Administration
Expenses and indemnification payments pursuant to Sections 4.2 and 4.11,
respectively, of this Loan Agreement) and any other payments, receipts and
revenues derived by the Issuer from the Company under this Loan Agreement.

 

“State” shall mean the State of Mississippi.

 

“Trustee” shall have the meaning set forth in the Indenture.

 

--------------------------------------------------------------------------------


 

“United States” or “U.S.” shall mean the United States of America.

 

Section 1.2.                                Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Company shall so request, the Purchaser and the Company
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Purchaser and the Company); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Purchaser
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

Section 1.3.                                Rounding.  Any financial ratios
required to be maintained pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

Section 1.4.                                Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Central
time (daylight or standard, as applicable).

 

Section 1.5.                                Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”

 

(b)                                 Unless the context requires otherwise: 
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof’ and
“hereunder” and words of similar import when used in any Loan Document, shall be
construed to refer to such Loan Document in its entirety and not to any

 

--------------------------------------------------------------------------------


 

particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

ARTICLE II

 

REPRESENTATIONS

 

Section 2.1.                                Representations of the Issuer.  The
Issuer makes the following representations as the basis for the undertakings on
the part of the Company herein contained:

 

(a)                                 The Issuer is a public corporation of the
State and is authorized pursuant to the provisions of the Act to enter into the
transactions contemplated by this Loan Agreement.

 

(b)                                 The Issuer has full power and authority to
enter into the transactions contemplated by this Loan Agreement and to carry out
its obligations hereunder.

 

(c)                                  The Issuer is not in default under any
provisions of the laws of the State material to the performance of its
obligations under this Loan Agreement.

 

(d)                                 The Issuer has been duly authorized to
execute and deliver this Loan Agreement and by proper corporate action has duly
authorized the execution and delivery hereof and as to the Issuer, this Loan
Agreement is valid and legally binding and enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
Debtor Relief Laws.

 

(e)                                  The Loan for the Cost of Construction of
the Project by the Company, as provided by this Loan Agreement, will further the
purposes of the Act to induce the location or expansion of commercial
enterprises within the State in order to advance the public purposes of
relieving unemployment.

 

Section 2.2.                                Representations of Company.  The
Company makes the following representations as the basis for the issuance by the
Issuer of the Bonds and the undertakings on the part of the Issuer herein
contained:

 

--------------------------------------------------------------------------------


 

(a)                                 The Company is a corporation duly organized,
validly existing under the laws of the State of Massachusetts and in good
standing under the laws of the State.

 

(b)                                 The Company has full power and authority to
authorize and thereafter consummate all transactions contemplated by the Loan
Documents and any and all other agreements relating thereto.

 

(c)                                  The Company has duly authorized all
necessary actions to be taken by the Company (i) for the execution, delivery,
receipt and due performance of the Loan Documents, (ii) for the consummation of
the transactions contemplated by the sale of the Bonds and the Loan Documents,
and (iii) for the Loan Documents to constitute valid and binding obligations of
the Company enforceable in accordance with their respective terms, as each may
apply to the Company except to the extent that the enforceability thereof may be
limited by Debtor Relief Laws.  A copy of a resolution of the Company
authorizing this Loan Agreement and the execution of related documents by the
officers of the Company shall be furnished by the Company at or prior to the
Closing Date.

 

(d)                                 The execution and delivery by the Company of
the Loan Documents and the other documents contemplated hereby and by the
issuance and sale of the Bonds and compliance with the provisions thereof will
not conflict with or constitute on the Company’s part a breach of or default
under any existing law, court or administrative regulation, decree or order or
any agreement, indenture, mortgage, lease or other instrument to which the
Company is subject or by which the Company is or may be bound.

 

(e)                                  Any certificate signed by any of the
Company’s authorized officers and delivered to the Purchaser shall be deemed a
representation and warranty by the Company to the Purchaser as to the statements
made therein.

 

(f)                                   The Company has obtained or will obtain as
and when required by applicable law all approvals required in connection with
the execution and delivery of and performance by the Company of its obligations
under the Loan Documents.

 

(g)                                  To the best of the Company’s knowledge,
there is no action, suit, proceeding, inquiry, investigation at law or in equity
or before or by any court, public board or body pending or threatened against or
affecting the Company (or any basis therefor) wherein an unfavorable decision,
ruling or finding would adversely affect the transactions contemplated hereby or
the issuance and sale of the Bonds or the validity of the Loan Documents or any
agreement or instrument to which the Company is or is expected to be a party and
which is used or contemplated for use in the consummation of the transactions
contemplated hereby.

 

(h)                                 The Company will have obtained all licenses,
permits, franchises or other governmental authorizations necessary for the
acquisition, construction, installation, equipping and financing, from time to
time, of the Project and the use of the Project.

 

(i)                                     The Project consists of the acquisition
of real property and the acquisition and installation of Equipment as more
particularly described in Exhibit B to this Loan Agreement.

 

--------------------------------------------------------------------------------


 

(j)                                    The estimated Cost of Construction of the
Project exceeds the principal amount of the Loan.

 

(k)                                 The Company is engaged in the sale and
distribution of consumer goods, and is a commercial enterprise under the Act.

 

(l)                                     That as a result of the construction and
subsequent operation of the Project, the Company will provide economic
development and gainful employment opportunities to residents of the State.  The
Company has been advised by the Issuer that it qualifies for bond financing
under the Act.

 

(m)                             To the best of the Company’s knowledge, the
Company has filed or caused to be filed all necessary tax returns that to its
knowledge are required to be filed (except for returns not yet due), and has
paid all taxes shown to be due and payable on said returns and all taxes,
impositions, assessments, fees or other charges imposed on it by governmental
authority, agency or instrumentality, prior to any delinquency with respect
thereto (other than taxes, impositions, assessments, fees, and charges currently
being contested in good faith by appropriate proceedings, for which appropriate
amounts have been reserved).

 

(n)                                 To the best of the Company’s knowledge,
neither the business nor the properties of the Company are presently affected by
any fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God, or other casualty (whether or not
covered by insurance) materially and adversely affecting such business or
properties or the operation of the Company.

 

(o)                                 To the best of the Company’s knowledge, all
information furnished by the Company to the Issuer and the Purchaser for the
purpose of approving the Project and the financing of the Loan through the
issuance and sale of the Bonds including, but not limited to, the Company’s
financial statements and its application for the Loan is true, accurate and
complete in all material respects as of the date hereof and thereof.

 

(p)                                 The Loan is being made to pay or reimburse
the Company for the Costs of Construction of the Project and is not being made
to finance any existing debt, except for the repayment of existing debt which
qualifies as a Cost of Construction of the Project, or any costs, expenses or
other obligations incurred by the Company or any other Person on behalf of the
Company prior to the date that is sixty (60) days prior to November 14, 2012.

 

(q)                                 The Company is in substantial compliance in
all material respects with all applicable provisions of ERISA.

 

(r)                                    The Company acknowledges the terms and
provisions of the Indenture and will comply with such terms of the Indenture to
the extent that such terms and provisions are applicable to the Company.

 

(s)                                   No material adverse change has occurred in
the financial condition, operation, or business of the Company since
February 28, 2011.

 

--------------------------------------------------------------------------------


 

(t)                                    The Project and, to the extent
applicable, each component thereof, is free from all Liens except Permitted
Encumbrances.

 

Section 2.3.                                Benefits Under the Act.

 

(a)                                 The parties hereto acknowledge that the
Company has been induced to proceed with the acquisition and construction of the
Project in part by the benefits conferred by the Act.  The Issuer hereby agrees
that the Company shall be permitted to take advantage of all of the benefits
provided by the Act to the fullest extent therein set forth subject to the
rules and regulations of the Issuer.  The Issuer agrees that it will not take
any action to limit, curtail or otherwise make unavailable to the Company any of
the benefits available under the Act, including without limitation the exemption
from Mississippi sales or use taxes.

 

(b)                                 With respect to benefits conferred by the
Act referenced in (a) above relating to the income tax benefits, the following
shall apply:

 

(i)                                     the maximum benefits accruing in any
calendar year with respect to the income tax credit (other than any credits
which may be carried forward to future years pursuant to the Act) shall not
exceed the payments of the principal of, premium, if any, and interest payments
on the Bonds during such year, and the fees and expenses of the Trustee and any
other fees and expenses referenced herein.

 

(ii)                                  any benefit claimed or received by the
Company for any Cost shall not be used as a deduction under the laws of the
State of Mississippi in order to determine the taxable income of the Company.

 

(iii)                               the Company shall request the Trustee to
provide the Issuer, not later than ninety (90) days after the end of each
calendar year, with a certificate setting forth the amount of all payments made
to the Trustee with respect to the Bonds whether for principal, premium,
interest or the fees and expenses of the Trustee.

 

(iv)                              the benefits accruing to the Company under
this Section 2.3 shall cease in the event:

 

(A)                               a Default should occur under this Agreement or
the Indenture; or

 

(B)                               the Company should fail to operate the Project
for a period of nine (9) consecutive months following the initial start-up of
the Project except for force majeure, strikes, lockouts, damage, destruction,
act of God or in general, reasons beyond the Company’s reasonable control
excepting, however, general economic conditions.

 

(v)                                 the Company agrees to comply with the terms
and provisions of the Act in all respects with respect to the benefits available
under the Act.

 

(vi)                              the benefits or credits available under the
Act shall cease to accrue on the date the principal and interest on the Bonds
are paid in full whether at maturity or by way of redemption.

 

--------------------------------------------------------------------------------


 

(vii)                           the benefits accruing to the Company under this
Section 2.3 shall be limited to the annual debt service payments on the Bonds
for qualified Cost of the Project and shall be reduced by the amount of surplus
funds remaining after completion which shall be used to redeem Bonds as provided
for in Section 4.4 of this Agreement.

 

(viii)                        the tax credits allowed as a benefit under the Act
shall be further limited so that the credits allowed in any year shall not
exceed eighty percent (80%) of the amount of taxes due to the State prior to the
application of the credits (as directed in Section 27-7-22.3 of the Mississippi
Code of 1972, as amended).  To the extent that the payments of the principal of,
premium, if any, and interest payments on the Bonds during any year and the fees
and expenses of the Trustee and any other fees and expenses referenced herein
exceed the amount of the tax credit authorized by Section 27-7-22.3, in any
taxable year, such excess payment may be recouped from excess credits in
succeeding years not to exceed three (3) years following the date upon which the
credit was earned.

 

(ix)                              the Company will report to the Mississippi
Employment Security Commission (“MESC”) its employees as required by law, and
shall annually report to the Issuer the average number of employees reported for
each year to the MESC.  This shall be done for each year after the year in which
the Project was induced for financing by the Issuer.

 

(x)                                 for purposes of determining the benefits to
which the Company is eligible under the Act, the following definitions shall
apply:

 

(A)                               (i)                                     “Base
Employment” (“BE”) means the average number of employees of the Company in the
State during the preceding twelve (12) month period ending August 31, 2013, as
reported by the Company to the Mississippi Employment Security Commission.

 

(ii)                                  “Base Investment” (“BI”) means the present
value of the capital assets owned or leased, by the Company within the State as
determined by the Tax Assessor of each County in which the Company owns or
leases capital assets related to telecommunications facilities, or corporate or
regional offices.

 

(iii)                               “Future Employment” (“FE”) means the average
number of employees of the Company in the State each year after August 31, 2013,
which may be an estimate for the first twelve (12) months, and as reported by
the Company to the Mississippi Employment Security Commission over each twelve
(12) month period thereafter.

 

(iv)                              “Future Investment” (“FI”) means the sum of
(a) the Base Investment; (b) the Costs of the Project paid with proceeds of the
Bonds; and (c) funds of the Company used to pay Costs of the Project or related
improvements on the Project Site.

 

--------------------------------------------------------------------------------


 

(B)                               The Company represents and warrants that as of
the date of this Agreement that:

 

(i)                                     the Base Employment is zero employees
and the Base Investment is $0.00 as of the date hereof.

 

(ii)                                  the Company reasonably anticipates that
the Future Employment for the first twelve (12) months after August 31, 2013
will be 140 employees which represents increased employment of 140 employees in
connection with the Project, and the Future Investment will be approximately
$35,000,000 by September 30, 2013 and $2,000,000 by September 30, 2014.

 

(C)                               The percentage of the Company’s total state
income tax liability in which the Company shall be entitled to an income tax
credit provided by the Act (subject to further limitation as set forth in
Section 2.3(b)(8) above) shall be determined annually as follows:

 

(i)                                     (FE - BE) ÷ FE = Employment Valuation
Percentage (“EVP”)

 

(ii)                                  (FI - BI) ÷ FI = Investment Valuation
Percentage (“IVP”)

 

(iii)                               [(EVP x 2) + IVP] ÷ 3 = Percentage of income
tax liabilities of the Company to which the Company is entitled to an income tax
credit.

 

(c)                                  The Issuer makes no warranty or guaranty
concerning the availability or application of the benefits granted or earned by
the Company under this Section 2.3 or the Act.

 

Section 2.4.                                Ad Valorem Tax Exemption.  The
Company hereby acknowledges and agrees that the Company shall only be entitled
to an ad valorem tax exemption from city or county ad valorem taxes regarding
the Project upon making proper application to and obtaining the approval of the
respective Mississippi city or county in which the Project is located.  Any such
ad valorem tax exemption may be granted for a term of up to ten (10) years with
the approval of each respective Mississippi city or county in which the Project
is located, and in accordance with additional requirements under State law.

 

ARTICLE III

 

COMPLETION OF PROJECT; ISSUANCE OF BONDS

 

Section 3.1.                                Completion of Project; Best
Efforts.  (a) The Company will acquire, construct, install and equip the Project
or cause the Project to be acquired, constructed, installed and equipped as
herein provided, will use its best efforts to cause the acquisition,
construction, installation and equipping thereof to be completed with all
reasonable dispatch, but if for any reason such acquisition, construction,
installation and equipping shall not be completed there

 

--------------------------------------------------------------------------------


 

shall be no resulting diminution in or postponement of the payments required in
Section 4.2 hereof to be paid by the Company under this Loan Agreement and the
Note.

 

(b)                                 Anything in this Loan Agreement
notwithstanding, the Issuer shall not be obligated to complete the acquisition,
construction, installation and equipping of the Project upon acceleration of the
payment of the unpaid portion of the payments due pursuant to this Loan
Agreement and the Note, and the making of all payments in the amount required by
and in accordance with the terms of this Loan Agreement and the Note.

 

(c)                                  In order to effectuate the purposes of this
Loan Agreement, the Company will make, execute, acknowledge and deliver, or
cause to be made, executed, acknowledged and delivered, all contracts, orders,
receipts, writings and instructions, in the name of the Company or otherwise,
with or to other persons, firms or corporations, and in general do or cause to
be done all such other things as may be requisite or proper for the
construction, installation and equipping of the Project and fulfillment of the
obligations of the Company under this Loan Agreement.

 

(d)                                 The Company will maintain such records in
connection with the cost of the construction, installation and equipping of the
Project as to permit ready identification thereof which records the Issuer, the
Purchaser and the Trustee shall have the right to inspect upon reasonable notice
during regular business hours.

 

Section 3.2.                                Issuance of Bonds.  The Issuer,
concurrent with or as soon as practical after the execution of this Loan
Agreement, will use its best efforts to sell, issue and deliver, from time to
time, the Bonds to the Purchaser thereof and deposit the proceeds thereof, from
time to time, with the Trustee in accordance with Sections 5.1 and 6.1 of the
Indenture.

 

Section 3.3.                                Loan; Disposition of Bond Proceeds. 
The Issuer, as issuer of the Bonds, hereby lends from the proceeds of the
issuance and sale of the Bonds, the maximum principal amount of $38,000,000 to
the Company, which is equal to the original face amount of the Bonds, paid by
the Purchaser thereof, for the purposes and in accordance with the terms and
conditions set forth in the Indenture.

 

Section 3.4.                                Requisition for Project Funds. 
(a) The Issuer has, in the Indenture, authorized and directed the Trustee to
make payments from the Project Fund to pay or reimburse the Company for the Cost
of Construction of the Project, upon receipt by the Trustee, with a copy to the
Purchaser, of (i) original executed requisitions in the form of Exhibit A in the
Indenture (upon which both the Issuer and the Trustee may rely conclusively and
shall be protected in so relying) signed by an Authorized Company
Representative, and approved by the Purchaser stating with respect to each
payment to be made:  (1) the requisition number, (2) the name and address of the
Person to whom payment is due or, in the event such payment is to reimburse the
Issuer or the Company, the name and address of the Person to whom payment
previously has been made (or, in the case of payments to the Bond Fund,
instructions to make such payments to the Bond Fund), (3) the amount to be paid,
(4) that no Event of Default under Section 7.1 of this Loan Agreement by the
Company under this Loan Agreement has occurred and is continuing, and (5) that
each obligation, item of cost or expense mentioned therein has been properly
incurred, is a proper charge against the Project Fund and has not been the basis
of

 

--------------------------------------------------------------------------------


 

any previous withdrawal; and (ii) copies of all invoices or statements from a
contractor, vendor or other payee supporting each requisition for payment from
the Project Fund and clearly identifying the property or service comprising the
Cost of Construction of the Project to be paid or reimbursed which shall be
maintained by the Trustee.

 

(b)                                 If any contract provides for retention by
the Company of a portion of the contract price, any advances delivered by the
Purchaser to the Trustee for deposit into the Project Fund shall be net of any
such retainage.

 

Section 3.5.                                Notices of Borrowing and Rate
Requests.  (a) The Loan shall be advanced and remain outstanding as requested by
the Company pursuant to Section 2.2 of the Indenture.  All advances shall bear
interest at the rates defined in the Indenture.

 

(b)                                 In addition to the documents required to be
submitted pursuant to Section 3.4 of this Loan Agreement in connection with each
borrowing of funds under this Loan Agreement, the Company shall submit to the
Purchaser (and simultaneously deliver copies thereof to the Trustee) a written
notice of borrowing (a “Notice of Borrowing”), in the form of Exhibit A to the
Bond Purchase Agreement, specifying the amount and date of the requested
borrowing.  The Trustee may conclusively rely on any Notice of Borrowing
approved in writing by the Purchaser.

 

Section 3.6.                                Certificate of Completion.  When the
Project is completed and ready to be placed in service, the Company shall
deliver to the Trustee, the Purchaser, and the Issuer a certificate of an
Authorized Company Representative stating, as applicable, that the construction
of the Project has been completed and payment, or provision therefor of the Cost
of Construction of the Project has been made except for any such cost not then
due and payable or the liability for payment of which in good faith is being
contested or disputed by the Company.  Notwithstanding the foregoing, such
certificate shall state that it is given without prejudice to any rights against
third parties which exist at the date thereof or which may subsequently come
into being.  The Issuer and the Company agree to cooperate in causing such
certificates to be furnished to the Trustee, the Purchaser, and the Issuer.  No
additional amounts shall be delivered to fund the Cost of Construction of the
Project following delivery of the certificate under this Section 5.3 except for
any such cost not then due and payable or the liability for payment of which is
being contested or disputed in good faith by the Company.

 

Section 3.7.                                Completion of Project if Bond
Proceeds Insufficient; Surplus Proceeds.  (a) If the moneys in the Project Fund
available for payment of the Cost of Construction of the Project are not
sufficient to pay the Cost of Construction of the Project in full, the Company
will complete or cause to be completed the Project and pay or cause to be paid
all of that portion of the Cost of Construction of the Project in excess of the
moneys available therefore in the Project Fund.  The Issuer does not make any
warranty, either express or implied, that the moneys which will be paid into the
Project Fund will be sufficient to pay the Cost of Construction of the Project. 
If the Company shall pay any portion of the Cost of Construction of the Project
pursuant to the provisions of this Section 3.7, it shall not be entitled to any
reimbursement therefore from the Issuer, the Trustee or the holders of any of
the Bonds, nor shall it be entitled to any diminution in or postponement of the
Loan Payments required in Section 4.2 hereof to be paid by the Company.

 

--------------------------------------------------------------------------------


 

(b)                                 If, upon the Completion Date, there shall be
any surplus funds remaining in the Project Fund not reserved to pay for the Cost
of Construction of the Project, such funds shall, (i) be deposited in the Bond
Fund and used, at the earliest date permissible under the terms of the Indenture
without the payment of a call premium or penalty, to pay principal on such Bonds
through redemption or retirement; and (ii) be Invested as provided for in the
Indenture until such time as such surplus funds are expended as provided for in
this Section 3.7.

 

Section 3.8.                                Default by Contractor.  In the event
of default of any supplier, contractor or subcontractor under any contract made
by it in connection with the Project or in the event of a breach of warranty
with respect to any materials, workmanship or performance guaranty, the Company
may proceed, either separately or in conjunction with others, to pursue such
remedies against the supplier, contractor or subcontractor so in default and
against each surety for the performance of such contract as it may deem
advisable.  The Company will advise the Issuer, the Purchaser and the Trustee of
the steps it intends to take in connection with any such default.  If the
Company shall so notify the Issuer and the Trustee, the Company may, in its own
name or in the name of the Issuer, prosecute any action or proceeding or take
any other action involving any such supplier, contractor, subcontractor or
surety which the Company deems reasonably necessary, and in such event the
Issuer will cooperate fully with the Company.

 

Section 3.9.                                Investment of Project Fund.  Any
moneys held as a part of the Project Fund or any other fund created pursuant to
the Indenture shall, at the facsimile request of an Authorized Company
Representative, confirmed in writing within two (2) Business Days, be Invested
or reinvested by the Trustee as provided in Article VII of the Indenture. The
Trustee shall invest any moneys only at the direction of the Company, and the
Trustee shall not be liable for any loss incurred as a result of complying with
the directions of the Company.

 

Section 3.10.

 

ARTICLE IV

 

SECURITY; LOAN PAYMENTS; OTHER OBLIGATIONS

 

Section 4.1.                                Note.  Concurrently with the sale
and delivery by the Issuer of the Bonds, in order to secure the obligation of
the Company hereunder, the Company will execute and deliver the Note
substantially in the form attached hereto as Exhibit C to this Loan Agreement,
which shall be dated the same date as the date of delivery of the Bonds.

 

Section 4.2.                                Loan Payments.  As and for security
for repayment of the Loan made to the Company by the Issuer pursuant to
Section 3.3 hereof, the Company agrees to the assignment of the Loan Documents
to the Trustee for the account of the Issuer and Purchaser.  Subject to
Section 6.2 of the Indenture, the Company agrees to pay or cause to be paid to
the Trustee a sum equal to the aggregate principal amount of the Bonds issued
under the Indenture, premium, if any, and interest on the unpaid balance thereof
at the rates payable by the Trustee on such Bonds, in the amounts and on the
Payment Dates as follows:

 

(a)                                 for deposit in the Bond Fund, on the
Business Day prior to each Interest Payment Date, the amount which equals the
interest to be paid on the Bonds on such Interest Payment

 

--------------------------------------------------------------------------------


 

Date (computed in accordance with Section 2.2 of the Indenture); provided,
however, such deposits of interest shall not be required to be made into the
Bond Fund to the extent that money on deposit therein is available for such
purpose; and

 

(b)                                 for deposit in the Bond Fund, on the
Business Day prior to each Principal Payment Date on which principal of the
Bonds is due, the amount which equals the sum of (i) the principal of the Bonds
which will be due and payable on such Principal Payment Date, and (ii) the
amount of the Redemption Price due and payable on such Principal Payment Date,
if any, provided, however, that such deposits of principal shall not be required
to be made into the Bond Fund to the extent that money on deposit therein is
available for such purpose; provided, however, that if the Bonds shall
theretofore have been deemed to have been paid pursuant to the Indenture from
amounts paid by the Company, but solely to the extent of amounts paid by the
Company, no further payments need be made under subsections (a) and (b) of this
Section.

 

(c)                                  In the event the Company shall fail to make
or cause to be made any of the payments required in this Section 4.2, the
payment so in default shall continue as an obligation of the Company until the
amount in default shall have been fully paid, and the Company will pay the same
with interest thereon until paid at the rate or rates per annum borne by the
Bonds.

 

(d)                                 The Company further agrees to pay, when due,
to the party to whom such payment is due, the Administration Expenses, all sums
constituting a Cost of Construction of the Project and all other amounts due in
respect of the Bonds, including reasonable fees and out-of-pocket expenses of
the Purchaser and Trustee, and required under the terms and provisions of this
Loan Agreement as same shall have become due and payable.

 

(e)                                  In addition, in the event the Company is
obligated to make payments which are accelerated hereunder upon the occurrence
of certain events, all as described in Article VII hereof, such payments are to
be made in an amount sufficient (i) to redeem at the earliest date permitted
under the Indenture the Bonds to be redeemed at the Redemption Price, (ii) to
pay any interest which will become due on such Bonds to such redemption date and
(iii) to pay all Administration Expenses accrued and to accrue.

 

Notwithstanding anything herein to the contrary, pursuant to Section 6.2 of the
Indenture, the Company may make payments on the Bonds directly to the Purchaser
and provide the Trustee with notice of amounts paid.  The Trustee shall be
permitted to rely conclusively upon such notices.

 

Section 4.3.                                Obligation to Make Payments
Absolute.  (a) It is understood and agreed that all payments by the Company
under this Loan Agreement and the Note shall be absolute and unconditional and
shall not be subject to any defense (other than payment) or any right of
set-off, counterclaim or recoupment arising out of any breach by the Issuer or
the Trustee of any obligation to the Company, whether hereunder or otherwise, or
out of any indebtedness or liability at any time owing to the Company by the
Issuer or the Trustee.

 

(b)                                 So long as any Bonds are Outstanding, the
Company will pay directly to the Issuer or the Trustee when due, as the case may
be, the amount of Administration Expenses payable to them respectively and not
theretofore provided for which have then accrued and become payable (except as
otherwise provided herein); provided, however, that before any such

 

--------------------------------------------------------------------------------


 

payment is due and payable, the Issuer or the Trustee, as the case may be, shall
give notice to the Company, at least fifteen (15) days prior to such Payment
Date, of the amount and nature of such Administration Expenses.

 

Section 4.4.                                Sole Possession of Project by the
Company.  The Company is entitled to sole and exclusive possession of the
Project subject to the provisions of this Loan Agreement.

 

Section 4.5.                                Maintenance of Project.  (a) The
Company will use its best efforts to maintain, preserve and keep the Project or
cause the Project to be maintained, preserved and kept, with the appurtenances
and every part and parcel thereof; in good repair, working order and condition
and will from time to time make or cause to be made all necessary and proper
repairs, replacements and renewals.

 

(b)                                 Subject to Section 6.1 of this Loan
Agreement, the Company shall have the privilege of making substitutions,
modifications and improvements to the Project from time to time as it, in its
discretion, may deem to be desirable for its uses and purposes, the cost of
which substitutions, modifications and improvements shall be paid by the
Company, and the same shall be included under the terms of this Loan Agreement
as part of the Project.

 

Section 4.6.                                Taxes and Assessments; Tax
Indemnity.  The Company shall:

 

(a)                                 file all tax returns and appropriate
schedules thereto that are required to be filed under Applicable Law, prior to
the date of delinquency;

 

(b)                                 pay and discharge all taxes, assessments and
governmental charges or levies imposed upon by the Company, upon its income and
profits or upon any properties belonging to it, prior to the date on which
penalties attach thereto unless such taxes, assessments, governmental charges or
levies are being contested in good faith by the Company; and

 

(c)                                  pay all taxes, assessments and governmental
charges or levies that, if unpaid, might become a Lien upon any of its
properties; provided, however, that the Company in good faith may contest any
such tax, assessment, governmental charge or levy described in the foregoing
clauses (b) and (c) so long as appropriate reserves are maintained with respect
thereto.  If any tax is or may be imposed by any governmental entity in respect
of sales of the Company’s inventory or the payment of compensation to the
Company’s employees, or as a result of any other transaction of the Company,
which tax the Issuer is or may be required to withhold or pay, the Company
agrees to indemnify and hold harmless the Issuer in connection with such taxes
(including penalties and interest), and the Company shall immediately reimburse
the Issuer for any such out-of-pocket amounts paid by the Issuer.

 

Section 4.7.                                Operation of Project.  The Company
agrees that so long as any of the Bonds are Outstanding it will maintain the
Project as an eligible company in accordance with the Act, unless the Project is
sold pursuant to Section 6.1 hereof.

 

Section 4.8.                                Payment of Expenses.  The Company
will pay, or cause to be paid, in addition to the payments provided for in
Sections 4.2 and 4.3 hereof, all of the expenses of operation of the Project,
including, without limitation, the cost of all necessary and proper

 

--------------------------------------------------------------------------------


 

repairs, replacements and renewals made pursuant to Section 4.5 hereof and any
and all taxes and assessments payable pursuant to Section 4.6 hereof.

 

Section 4.9.                                Payments Continue Upon Destruction
of Project.  It is understood and agreed that the payments under Section 4.2
hereof and on the Note and other charges payable hereunder shall continue to be
payable at the time and in the amounts herein specified, whether or not the
Project, or any portion thereof, shall have been condemned or taken by eminent
domain or destroyed, wholly or partially, by fire or other casualty, and that
there shall be no abatement or diminution of any such payments and other charges
by reason thereof.

 

Section 4.10.                         Payment of Administrative Fee. 
Concurrently with the sale and delivery by the Issuer of the Bonds, the Company
shall pay to the Issuer the Administrative Fee.

 

Section 4.11.                         Release and Indemnification of the
Issuer.  (a) The Company hereby releases the Issuer from, and agrees that the
Issuer and its respective officers, directors, members, employees, attorneys,
and agents shall not be liable for, and agrees to defend, indemnify and hold the
Issuer and its respective officers, directors, members, employees, attorneys,
and agents harmless against:

 

(i)                                     any liability, cost or expense in the
administration of this Loan Agreement and the obligations imposed on the Issuer
thereby and hereby;

 

(ii)                                  any or all liability or loss, cost or
expense, including reasonable outside attorneys’ fees, resulting from or arising
out of any loss or damage to property or any injury to or death of any person
occurring on or about the Project Site or resulting from any defect in the
fixtures, machinery, equipment or other property located on the Project Site or
arising out of, pertaining to, or having any connection with the Project or the
financing thereof (whether or not arising out of acts, omissions or negligence
of the Company);

 

(iii)                               any or all liability or loss, cost or
expense, including reasonable outside attorneys’ fees, arising out of or in
connection with, or pertaining to the issuance, sale or delivery of the Bonds,
including, but not limited to, liabilities arising under the Securities Act of
1933, the Securities Exchange Act of 1934 or any applicable state securities
laws;

 

(iv)                              any and all claims, damages, judgments,
penalties, costs, and expenses (including reasonable outside attorneys’ fees and
court costs now or hereafter arising from the aforesaid enforcement of this
paragraph) arising directly or indirectly from (1) the activities of the Company
and its predecessors in interest, (2) third parties with whom it has a
contractual relationship, or (3) the violation of any environmental protection,
health, or safety law, whether any such claims are asserted by any Governmental
Authority or any other Person which indemnity shall survive the termination of
this Loan Agreement.

 

(b)                                 The indemnity specified in this Section 4.11
shall not be effective to relieve the Issuer or its respective officers,
directors, members, employees, attorneys and agents from damages that result
from willful misconduct or gross negligence or intentional misconduct on the
part of the Issuer.  This indemnification covenant shall survive the termination
of this Loan

 

--------------------------------------------------------------------------------


 

Agreement with respect to liability arising out of any event or act occurring
prior to such termination.

 

(c)                                  The provisions of this Section 4.11 shall
also apply in favor of the Trustee, except to the extent that any liability,
loss, cost or expense on the part of the Trustee results from the Trustee’s own
willful misconduct or gross negligence.

 

Section 4.12.                         Insurance.  The Company shall maintain a
program of insurance or self-insurance acceptable to the Purchaser to be in
effect on all material Company assets so long as any Bonds are outstanding.

 

ARTICLE V

 

SPECIAL COVENANTS

 

Section 5.1.                                No Warranty as to Suitability of
Project by the Issuer.  The Issuer makes no warranty, either express or implied,
as to the actual or designed capacity of the Project, as to the suitability of
the Project for the purposes specified in this Loan Agreement, as to the
condition of the Project, or that the Project will be suitable for the Company’s
purposes or needs.

 

Section 5.2.                                Continuation of Existence of
Company.  (a) The Company covenants that it will maintain its existence, will
obtain, maintain and keep in full force and effect all governmental approvals,
consents, permits and licenses as may be necessary for continued use of the
Project, will not dissolve or otherwise dispose of all or substantially all its
assets and will not consolidate with or merge into another Person (other than a
subsidiary) or permit one or more other Persons (other than a subsidiary) to
consolidate with or merge into it without first obtaining the prior written
consent of the Purchaser.  If written approval of the Purchaser is obtained upon
any consolidation or merger, or any conveyance or transfer of the assets of the
Company substantially as an entirety in accordance with this Section 5.2, the
successor Company formed by such consolidation or into which the Company is
merged or to which such conveyance or transfer is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Company under
this Loan Agreement with the same effect as if such successor Company had been
named as the Company herein.  In the event of any such conveyance or transfer,
the Company as the predecessor person may be dissolved, wound up and liquidated
(if applicable) at any time thereafter.

 

(b)                                 If a consolidation, merger or sale or other
transfer is made as permitted by this Section 5.2, the provisions of this
Section 5.2 shall continue in full force and effect and no further
consolidation, merger or sale or other transfer shall be made except in
compliance with the provisions of this Sections 5.2 and 6.1 hereof.

 

Section 5.3.                                Covenant by the Company to Leave
Project Free of Other Liens or Encumbrances.  The Company covenants that it
shall not create or suffer to be created any Lien on the Project or any part
thereof, except Permitted Encumbrances.

 

Section 5.4.                                Loan Agreement to Cooperate.  In the
event it may be necessary for the proper performance of this Loan Agreement, or
for the exercise of any rights hereunder, on the part of the Issuer or the
Company that any application or applications for any permit or license or

 

--------------------------------------------------------------------------------


 

authorization to do or to perform certain things be made to any Governmental
Authority by the Company or the Issuer, or both, the Company and the Issuer each
agree to execute and prosecute upon the request of the other such application or
applications.

 

Section 5.5.                                Qualification in Mississippi. 
Subject to Section 5.2 hereof, the Company, throughout the term of this Loan
Agreement, will continue to be duly qualified to do business in the State.

 

Section 5.6.                                Maintenance.  The Company covenants
to maintain all of its tangible property used in connection with its business in
good condition and repair and make all necessary replacements thereof, and
preserve and maintain all material licenses, trademarks, privileges, permits,
franchises, certificates and the like necessary for the operation of its
business.

 

Section 5.7.                                Environmental Law Compliance.  To
the best knowledge of the Company, the Company has not and will not knowingly in
any material respect violate any Environmental Laws, and the Company will not
use or permit any other party to use any Hazardous Materials at any of the
Company’s places of business or at any other property owned by the Company,
except such materials as are incidental to the Company’s normal course of
business, maintenance and repairs and which are handled in compliance with all
applicable Environmental Laws.  On or after a default under any of the Loan
Documents, the Company agrees to permit the Issuer, its agents, contractors and
employees to enter and inspect any of the Company’s places of business or any
other property of the Company at any reasonable times upon three (3) days prior
notice for the purposes of conducting an environmental investigation and audit
(including taking physical samples) to ensure that the Company is complying with
this covenant and the Company shall reimburse the Issuer on demand for the
out-of-pocket costs of any such environmental investigation and audit.  The
Company shall provide the Issuer, its agents, contractors, employees and
representatives with access to and copies of any and all data and documents
relating to or dealing with any Hazardous Materials used, generated,
manufactured, stored or disposed of by Company’s business operations within five
(5) days of the written request therefor.

 

Section 5.8.                                Maintenance of Books and Records;
Inspection.  The Company shall maintain its books, accounts and records in
accordance with GAAP and permit the Issuer, the Purchaser or the Trustee, their
officers and employees and any professionals designated by the Issuer, the
Purchaser or the Trustee in writing, upon reasonable notice during regular
business hours, to visit and inspect any of its properties (including but not
limited to the collateral security described in the Loan Documents), corporate
books and financial records, and to discuss its accounts, affairs and finances
with any employee, officer, director, or partner of the Company.  Unless written
notice of another location is given to the Issuer, the Purchaser or the Trustee,
the Company’s books and records will be located at Company’s chief executive
office or at 1 Helen of Troy Plaza, El Paso, Texas 79912.

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

ASSIGNMENT, LEASE AND SALE OF PROJECT

 

Section 6.1.                                Disposal of Project by Company.

 

(a)                                 The Company will not sell, lease or
otherwise dispose of or encumber its interest in the Project, except for
Permitted Encumbrances or transactions permitted pursuant to Section 5.2 hereof
and this Section 6.1, without the prior written consent of the Purchaser and the
Issuer, such consent not to be unreasonably withheld, and with notice to the
Trustee.  Upon prior written consent of the Purchaser, this Loan Agreement may
be assigned in whole or in part, and the interest of the Company in the Project
may be sold or leased as a whole or in part by the Company, provided, however,
that any such assignee, vendee or lessee shall, in writing, specifically assume
the obligations and affirm in its own capacity the representations, warranties
and covenants made by the Company in this Loan Agreement, subject, however, to
the following conditions:

 

(i)                                     No sale, assignment or leasing of the
Project (other than pursuant to Section 5.2 hereof), shall relieve the Company
from liability for any of its obligations hereunder, and in the event of any
such sale, assignment or leasing the Company shall continue to remain primarily
liable for the payments specified in Sections 4.2 and 4.3 hereof and for
performance and observance of the other agreements on its part herein provided,
unless otherwise approved by the Purchaser, in writing, in which case such
vendee, assignee or lessee shall assume the obligations of the Company hereunder
and shall become liable for the payments specified in Sections 4.2 and 4.3
hereof and for performance and observance of the other agreements of the Company
herein provided as to which the Company shall no longer be liable and the
Issuer, the Purchaser and the Trustee shall execute such release.

 

(ii)                                  The Company shall, no later than ten
(10) days prior to the effective date thereof; furnish or cause to be furnished
to the Issuer, the Purchaser and the Trustee a copy of each such proposed sale
agreement, assignment and lease, as the case may be.

 

(iii)                               The Company shall, ten (10) days after the
delivery thereof, furnish or cause to be furnished to the Issuer, the Purchaser
and the Trustee, a true and complete copy of each such sale agreement,
assignment and lease, as the case may be.

 

(iv)                              If requested by the Issuer, there shall be
delivered to the Issuer, the Purchaser and the Trustee a Bond Counsel’s Opinion,
addressed to the Issuer and the Trustee, to the effect that such sale,
assignment or leasing is in accordance with the terms of the Indenture and is
not prohibited by the Act.

 

(b)                                 Notwithstanding any of the foregoing, the
Company may with the prior written consent of the Purchaser, such consent not to
be unreasonably withheld, (with notice to the Trustee and the Issuer) from time
to time sell or permit the sale of or lease or otherwise dispose of a portion of
the Equipment without complying with the conditions of subsection (a) hereof if
the aggregate fair market value of the Equipment or other assets so sold, leased
or otherwise

 

--------------------------------------------------------------------------------


 

disposed of does not exceed $250,000.00, and if the Company shall certify, in
writing, to the Issuer, the Trustee and the Purchaser that such Equipment or
other assets are no longer needed or are no longer useful in its operation of
the Project and at the option of the Company, the proceeds thereof shall be
applied to the replacement of or substitution of Equipment or other assets of
equal value or utility for the Equipment or other assets so sold or disposed of,
and such Equipment or other assets purchased in replacement or substitution
shall become part of the Project, or the proceeds shall be paid to the Trustee
for deposit in the Bond Fund for application as provided in the Indenture.

 

ARTICLE VII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 7.1.                                Default.  Any of the following
events shall constitute a “default” or “event of default” under this Loan
Agreement:

 

(a)                                 the failure to pay any obligation, liability
or indebtedness of the Company (i) to the Purchaser under any of the Loan
documents, or (ii) to the Issuer or the Trustee under any of the Loan Documents,
as and when due (whether upon demand, at maturity or by acceleration); provided,
however, such failure to pay shall not be an Event of Default if the Company
makes such payment obligation within five (5) days after written notice thereof
to the Company by the Trustee (or the Purchaser under Section 6.2 of the
Indenture); or

 

(b)                                 the failure to comply with the insurance
requirements as set forth in Section 4.12 hereof;

 

(c)                                  the failure to pay or perform any other
obligation, liability or indebtedness of the Company to the Purchaser under the
Loan Documents, and such failure to pay a monetary obligation is not cured
within ninety (90) days thereof, or the failure to perform any other obligation
is not cured within ninety (90) days following written notice to the Company by
the Purchaser;

 

(d)                                 any default under any Loan Documents,
subject to any cure period applicable thereto;

 

(e)                                  the filing or commencement of a proceeding
against the Company for dissolution or liquidation, or the Company’s voluntary
or involuntary termination or dissolution;

 

(f)                                   the Company or any subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or stayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding;

 

--------------------------------------------------------------------------------


 

(g)                                  any representation or warranty made by the
Company in any Loan Documents or otherwise to the Purchaser was untrue or
materially misleading when made; or

 

(h)                                 an event of default has occurred and is
continuing under the Guaranty.

 

Section 7.2.                                Remedies Upon Default.  (a) Whenever
any Event of Default referred to in Section 7.1 hereof shall have occurred and
be continuing, any one or more of the following remedial steps may be taken;
provided that written notice of the default has been given to the Company by the
Issuer, the Purchaser or the Trustee and the default has not theretofore been
cured; and provided further that no remedial steps shall be taken by the Issuer
the effect of which would be to entitle the Issuer to provide funds necessary
for the payment of principal and interest on Bonds which have not yet matured
unless such principal and interest shall have been declared due and payable in
accordance with the Indenture and such declaration shall not have been
rescinded.

 

(b)                                 In the event of any default under this Loan
Agreement, the Issuer may and upon written request of the Purchaser shall:

 

(i)                                     declare all amounts due under any of the
Loan Documents, at the option of the Purchaser, immediately due and payable,
and/or

 

(ii)                                  exercise all other rights, powers and
remedies available under each of the Loan Documents and well as all rights and
remedies available at law or in equity.

 

Section 7.3.                                No Remedy Exclusive.  The failure at
any time of the Issuer, Trustee or Purchaser to exercise any of its options or
any other rights hereunder shall not constitute a waiver thereof, nor shall it
be a bar to the exercise of any of its options or rights at a later date.  All
rights and remedies of the Issuer shall be cumulative and may be pursued singly,
successively or together, at the option of the Issuer.  The acceptance by the
Issuer of any partial payment shall not constitute a waiver or any default or of
any of Issuer’s rights under the Note.  No waiver of any of its rights hereunder
and no modification or amendment of this Loan Agreement or the Note shall be
deemed to be made by the Issuer unless the same will be in writing, duly signed
on behalf of the Purchaser; and each such waiver shall apply only with respect
to the specific instance involved, and shall in no way impair the rights of the
Purchaser or the obligations of the Company to the Purchaser or the Issuer in
any other respect at any such time.

 

Section 7.4.                                Payment of Fees and Expenses.  If
the Company shall default under any of the provisions of this Loan Agreement and
the Issuer or the Trustee shall employ attorneys or incur other expenses for the
collection of the Loan Payments or to secure possession, or to resell the
Project or for the enforcement of performance or observance of any obligation or
agreement on the part of the Company contained in this Loan Agreement, the
Company will on demand therefore pay the reasonable fees and out-of-pocket
expenses of the Issuer, the Purchaser or the Trustee and their outside attorneys
as they are incurred including all reasonable fees of outside counsel including
those incurred for negotiation, trial, appeals of ruling of any lower tribunals,
administrative hearings, bankruptcy and creditors’ reorganization proceedings.

 

Section 7.5.                                Effect of Waiver.  The Trustee,
after having first received the prior written approval of the Purchaser, may
waive any Event of Default under this Loan Agreement.

 

--------------------------------------------------------------------------------


 

In the event any agreement contained in this Loan Agreement shall be breached
and such breach shall thereafter be waived, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder.

 

ARTICLE VIII

 

PREPAYMENT OF LOAN

 

Section 8.1.                                Obligations to Accelerate Loan
Payments.  The Company may prepay all Loan Payments and any other amounts
payable pursuant to the Loan Documents in accordance with Article VIII of the
Indenture, following written notification thereof to the Issuer, the Purchaser
and the Trustee.  In such event, the total amount due will be a sum, payable in
cash and/or Government Securities, sufficient, together with interest earned on
such Government Securities and other funds held by the Trustee and available for
such purpose, (a) to redeem at the earliest redemption date or dates provided in
the Indenture all Bonds then outstanding under the Indenture at a Redemption
Price equal to the principal amount thereof, (b) to pay in accordance with the
Indenture the interest which will become due on all such Bonds to the date fixed
for redemption, (c) to pay all Administration Expenses accrued and to accrue
through the date fixed for redemption, and (d) pay any other fees owed to the
Purchaser and the Trustee.  Furthermore, Loan Payments and amounts due under the
Note shall be accelerated prior to the Maturity Date of the Bonds if the Bonds
shall be subject to redemption pursuant to Sections 2.3 or 2.4, as the case may
be, of the Indenture.  In such case, the total amount due shall be the sums
required pursuant to Sections 2.3 or 2.4, as the case may be, of the Indenture,
on the dates required by Sections 2.3 or 2.4, as the case may be, of the
Indenture.

 

The Bonds are subject to mandatory prepayment at the election of the Purchaser
as provided in Section 2.13 of the Indenture on March 1, 2018 or on any March 1
thereafter.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1.                                Notices.  All notices, certificates,
requests or other communications hereunder shall be sufficiently given and shall
be deemed given when received by registered or certified mail, return receipt
requested (except as otherwise specified herein), postage prepaid; or when
received by overnight delivery; or when personally delivered; addressed as
follows:

 

If to the Issuer:

 

Mississippi Business Finance Corporation
735 Riverside Drive, Suite 300
Jackson, Mississippi  39202
Attention:  Executive Director
Telephone Number:  (601) 355-6232
Facsimile Number:  (601) 355-3888

 

--------------------------------------------------------------------------------


 

If to the Trustee:

 

Deutsche Bank National Trust Company
Trust & Securities Services
6810 Crumpler Blvd., Suite 100
Olive Branch, MS 38654
Attention:  John C. Robertson, Vice President
Telephone Number:  (662)890-0109
Facsimile Number:  (662)890-0114

 

If to the Company:

 

Kaz USA, Inc.
c/o Helen of Troy L.P.
1 Helen of Troy Plaza
El Paso, Texas 79912
Attention:  Thomas J. Benson, Senior Vice President & Chief Financial Officer
Telephone Number:  (912) 225-4894
Facsimile Number:  (912) 225-8002

 

With a copy to:
Office of the General Counsel
Telephone Number:  (915) 225-8033
Facsimile Number:  (915) 225-8081

 

With a copy to:
Andre Miranda, Treasurer
Telephone Number:  (915) 225-4854
Facsimile Number:  (915) 225-8002

 

If to the Purchaser:

 

Bank of America, N.A.
TX4-213-07-05
700 Louisiana — 7th Floor
Houston, Texas 77002
Attention:  Gary Mingle, Senior Vice President
Telephone Number:  (713) 247-6447
Facsimile Number:  (713) 247-7748

 

A duplicate copy of each notice, certificate, request or other communication
given hereunder to the Issuer, the Company, the Trustee or the Purchaser shall
also be given to the others.  The Company, the Issuer, the Trustee or the
Purchaser may, by notice given under this Section 9.1, designate any further or
different addresses to which subsequent notices, certificates, requests or other
communications shall be sent.

 

Section 9.2.                                Parties Interested.  (a) This Loan
Agreement shall inure to the benefit of the Issuer and the Company and shall be
binding upon the Issuer, the Company and their

 

--------------------------------------------------------------------------------


 

respective successors and assigns, subject to the limitation that any obligation
or liability of the Issuer created by or arising out of this Loan Agreement
shall not be a general debt of the Issuer or the State, but shall be payable by
the Issuer solely out of the proceeds derived from this Loan Agreement or from
the security interests granted herein.

 

(b)                                 No covenant, stipulation, obligation or
agreement contained in this Loan Agreement shall be deemed or construed to be a
covenant, stipulation, obligation or agreement of any present or future member,
agent, employee or official of the Issuer in his individual capacity, and no
present or future member, agent, employee or official of the Issuer shall be
liable personally, for any breach or non-observance or failure to comply with
the above mentioned covenants, stipulations, obligations, or on the Bonds or be
subject to any personal liability or accountability by reason of the issuance
thereof or by reason of the said covenants, stipulations, obligations or
agreements, above mentioned.  No present or future member, agent, employee or
official of the Issuer shall incur any personal liability in acting or
proceeding or in not acting or proceeding, in good faith, reasonably, under the
provisions of this Loan Agreement.  If in or by or as a result of the execution
of this Loan Agreement or any other document in connection with this transaction
or any other related transaction, the Issuer or any member, agent, employee or
official thereof shall become obligated in excess of or contrary to the
provisions of the statutory authority granted by the Act, then such excess or
contrary obligation shall not be binding on or enforceable against the Issuer or
any present or future member, agent, employee or official thereof.

 

Section 9.3.                                Amendment to Loan Agreement.  Except
as otherwise provided in this Loan Agreement, subsequent to the initial issuance
of the Bonds and prior to payment or provision for the payment of such Bonds in
full (including interest and premium, if any, thereon), in accordance with the
provisions of the Indenture, and payment or provisions for the payment of other
obligations incurred by the Issuer to pay the Cost of Construction of the
Project including interest, premiums and other charges, if any, thereon, and
payment or provision for the payment of Administration Expenses, this Loan
Agreement may not be amended, changed, modified, altered or terminated without
the prior approval of the Purchaser and the Trustee.  No amendment, change,
modification, or alteration of this Loan Agreement shall be made other than
pursuant to a written instrument signed by the Issuer and the Company and of an
Opinion of Bond Counsel to the effect that such amendment, change, modification
or alteration of this Loan Agreement is authorized or permitted by the
provisions of this Loan Agreement.

 

Section 9.4.                                Counterparts.  This Loan Agreement
may be executed in any number of counterparts, each of which, when so executed
and delivered, shall be an original; but such counterparts shall together
constitute but one and the same Loan Agreement.

 

Section 9.5.                                Severability of Invalid Provisions. 
If any clause, provision or section of this Loan Agreement be held illegal or
invalid by any court, the invalidity of such clause, provision or section shall
not affect any of the remaining clauses, provisions or sections hereof, and this
Loan Agreement shall be construed and enforced as if such illegal or invalid
clause, provision or section had not been contained herein.

 

--------------------------------------------------------------------------------


 

Section 9.6.                                Governing Law.  This Loan Agreement
shall be governed as to validity, construction and performance by the laws of
the State, excluding any choice of law rules that might direct the application
of the laws of another jurisdiction.

 

Section 9.7.                                Tax Exemptions and Credits.  The
Company may take action to secure certain ad valorem tax exemptions (other than
school taxes) available under Sections 57-10-255, 57-10-401 et seq., and/or
27-31-101 of the Mississippi Code of 1972, as amended.

 

Section 9.8.                                No Oral Agreement.  This written
Loan Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.

 

Section 9.9.                                Termination.  This Loan Agreement
shall terminate upon the payment of all amounts owed by the Company under the
Loan Documents.

 

Section 9.10.                         Purchaser Approval.  Except as otherwise
provided herein or in the Indenture, whenever the approval, waiver, or consent
of Purchaser is required herein, such approval, waiver, or consent shall be
signified by an individual listed on an incumbency certificate on file with the
Trustee on which the Trustee may conclusively rely.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed as of the day and year first above written on the cover
page hereof.

 

 

 

MISSISSIPPI BUSINESS FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ William T Barry

 

 

 

William T. Barry, Executive Director

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

/s/ Cindy S. Carter

 

 

Cindy S. Carter, Secretary

 

 

 

[Issuer’s Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

 

KAZ USA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

 

Gerald J. Rubin

 

 

 

Chairman, Board of Directors

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 /s/ Vincent D. Carson

 

 

Secretary

 

 

 

[Company’s Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------